UNITED sTATEs DISTRICT CoURT DEC 2 3 2011

Clerk, u_g_ - .
FoR THE DISTRICT oF coLuMBIA ms ,,,, ,,,,, §',.’;fr§c§ §;""404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the F ederal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Browrz v. Calzfarzo, 75 F.R.D. 497, 498 (D.D.C. l977).
Plaintiff, a senior citizen, claims to have been the victim of fraudulent and predatory

lending practices with respect to a "pick-a-payment" loan, resulting in monetary damages and
emotional distress. See generally Comp. at 5. Although the complaint asserts several bases for
this Court’s jurisdiction, see z`a’. at 4, and demands specific relief, see z`a'. at 6-8, it does not set
forth factual allegations comprising a short and plain statement of entitlement to relief. Because
the complaint fails to comply with Rule S(a), it will be dismissed without prejudice.

An Order consistent with this l\/Iemorandum Opinion is issued separately.

¢f@@aMZ